EXHIBIT99.1 AT SCHAWK, INC.: AT DRESNER CORPORATE SERVICES: Timothy Allen Investors: Philip Kranz Vice President, Finance 312-780-7240 Operations and Investor Relations pkranz@dresnerco.com 847-827-9494 Timothy.Allen@schawk.com SCHAWK ANNOUNCES FIRST-QUARTER 2009 RESULTS Des Plaines, IL, July 15, 2009—Schawk, Inc. (NYSE: SGK), a leading provider of brand point management services, enabling companies of all sizes to connect their brands with consumers to create deeper brand affinity, reported first-quarter 2009 results. Net loss in the first quarter of 2009 was $2.3 million, or $0.09 per diluted share, versus net income of $4.3 million, or $0.15 per diluted share in the first quarter of 2008. Consolidated Results for First Quarter Ended March 31, 2009 Net sales in the first quarter of 2009 were $105.1 million compared to $126.4 million in the same period of 2008, a reduction of $21.3 million, or 16.9 percent.
